Citation Nr: 1034095	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder (PTSD) and a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1951 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, which 
denied service connection for PTSD.  The issue has been modified 
to comport with the evidence of record.

The Board denied this claim in August 2009.  Pursuant to a Joint 
Motion for Partial Remand, however, the Board's August 2009 
decision was vacated and remanded by the U.S. Court of Appeals 
for Veterans Claims in May 2010.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran filed a service connection claim for PTSD.  The 
medical evidence of record shows that he does not have a 
diagnosis of PTSD.  However, VA treatment records reflect a 
diagnosis of depressive disorder.  The scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue 
of whether the Veteran's depressive disorder is related to his 
service should be considered as part of the PTSD claim and should 
be adjudicated on the merits.

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are pending before VA on or 
after July 13, 2010 because the United States Court of Appeals 
for Veterans Claims vacated a Board decision on an application 
and remanded it for readjudication.  Thus, the record shows that 
the new provisions of 38 C.F.R. § 3.304(f) apply to the Veteran's 
claim and should be considered.

Further, the record shows the Veteran reported treatment with the 
Vista Vet Center and San Marcos Vet Center for PTSD from 2004 to 
present and the VA Medical Center (VAMC) in La Jolla from 2009 to 
present.  VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Veteran also has signed the proper release forms for 
VA to obtain the Vet Center treatment records.  Thus, these 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain mental health treatment records 
from Dr. Kathleen Erwin at the VAMC in La 
Jolla from 2009 to present.  

2.  Obtain treatment records from the Vista 
Vet Center at 1830 West Drive, Vista, VA 
92083 from 2004 to present.  The Veteran 
signed the proper release form.

3.  Obtain treatment records from Ann Newman 
at the San Marcos Vet Center at One Civic 
Center Drive, Suite 150, San Marcos, CA 92069 
from 2004 to present.  The Veteran signed the 
proper release form.

4.  Review the new medical evidence of record 
with consideration of the new provisions of 
38 C.F.R. § 3.304(f) and determine whether 
any additional development, such as a VA 
examination, is warranted prior to 
readjudicating the claim in accordance with 
the requirements of the Joint Motion.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative a 
supplemental statement of the case and allow 
for a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



